DETAILED ACTION
Examiner’s Note
This Office Action vacates the Non-Final Office Action Mailed on 01/11/2022. The period of reply is thereby reset to the Mailing date of this Office Action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 14 recite the limitation "the object volume" in lines 15 and 14 respectively. There are insufficient antecedent bases for these limitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 11-14 and 15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Yurt Abdulkadir et al. [US 20180181062 A1] in view of Mc Elhinney et al. [Focused image creation approaches for macroscopic objects encoded in digital holograms].

1. A holographic imaging device (i.e. An apparatus for in-line holographic imaging is disclosed.- Abstract) comprising: 
an imaging unit (i.e. an apparatus 100- ¶0062) comprising at least two light sources (i.e. the apparatus 100 includes three light sources 102, 104, 106... the apparatus 100 will at least include two different light sources- ¶0063, fig. 2) and configured to: 
illuminate an object (i.e. object 108- fig. 2) by emitting a first light beam with a first one of the at least two light sources and a second light beam with a second one of the at least two light sources (i.e. Each of the light sources 102, 104, 106 is arranged to illuminate an object 108- 0064), wherein the first light beam has a first wave-vector (i.e. The arrangement of the light sources 102, 104, 106 at different angles in relation to the object 108- ¶0067... the first light source 102 may be arranged at a first azimuthal angle θ1 and a first polar angle φ1 in relation to the object 108- ¶0073) and a first wavelength and the second light beam has a second wave-vector that is different from the first wave-vector (i.e. The arrangement of the light sources 102, 104, 106 at different angles in relation to the object 108- ¶0067... whereas the second light source 104 may be arranged at a second azimuthal angle θ2 and a second polar angle φ2 in relation to the object 108- ¶0073) and a second wavelength that is different from the first wavelength (i.e. Alternatively, the light sources 102, 104, 106 may be arranged to emit light of different wavelengths- ¶0079); and 
a processing unit (i.e. a processing unit 118- ¶0091) configured to: 
obtain at least two holograms (i.e. interference patterns- Abstract) of the object (i.e. The apparatus also includes an image sensor arranged to detect at least a first and a second interference pattern, wherein the first interference pattern is formed when the object is illuminated by the first light source and the second interference pattern is formed when the object is illuminated by the second light source- Abstract... The iteration cycle may start with one of the interference patterns, hereinafter called a hologram- ¶0096) by controlling (i.e. the photonic integrated circuit may define the light output for all light sources, such that the position of the light sources in relation to the object may be well controlled by a single photonic integrated circuit- ¶0032) the imaging unit to sequentially illuminate the object with respectively the first light beam and the second light beam (i.e. The illumination may be performed sequentially by the first and the second light source such that the first interference pattern may be first acquired during illumination by the first light source and the second interference pattern may be subsequently acquired during illumination by the second light source- ¶0015), 
However, Yurt does not teach explicitly:
construct at least two two-dimensional (2D) image slices based on the at least two holograms, wherein each 2D image slice is constructed at a determined depth within the object volume, and 
generate a three-dimensional (3D) image of the object based on a combination of the 2D image slices.
In the same field of endeavor, Elhinney teaches:
construct at least two two-dimensional (2D) image slices (i.e. Each reconstruction Iz(k, l) = |Uz(k, l)|2 is of size M×N pixels, page 4, ¶) based on the at least two holograms (i.e. digital holograms (DHs),- page 1, ¶2... This is achievable because a DH, H0(x, y), contains sufficient amplitude and phase information to reconstruct the complex field Uz(x, y). This can be calculated from the Fresnel approximation as equation (1)- page 2, ¶4)), wherein each 2D image slice is constructed at a determined depth within the object volume (i.e. see Iz(k,l) at each depth in fig. 3), and 
generate a three-dimensional (3D) image of the object based on a combination of the 2D image slices (i.e. Step 3: calculate depth map- page 5, ¶4, fig. 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Yurt with the teachings of Elhinney to create an
image, an extended focus image, where the full scene is in focus (Elhinney- Abstract).

	a processing unit controlling the imaging unit to sequentially illuminate the object.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to integrate into a single device the control of the imager and the light source, since it has been held that forming in one piece an article which has formerly been formed in two p1eces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 2, Yurt and Elhinney teach all the limitations of claim 1 and Yurt further teaches:
wherein: at least one of the first wave-vector or the second wave-vector are predetermined based on relative positions of the at least two light sources (i.e. see fig. 3).

Regarding claim 3, Yurt and Elhinney teach all the limitations of claim 1 and Yurt further teaches:
wherein the processing unit is further configured to: 
obtain at least two phase-retrieved holograms (i.e. In step 202, the first hologram is adjusted by a first phasor for the angular position of the first light source 102. A phasor is a complex phase function representing the angular position of the source- ¶0097... the updated hologram may now be adjusted by the second phasor for the angular position of the second source- ¶0101) based on estimating a phase of each of the at least two holograms (i.e. by a first phasor- ¶0097... a second phasor- ¶0101).

Regarding claim 4, Yurt and Elhinney teach all the limitations of claim 4 and Yurt further teaches:
wherein: the phase of a first hologram is estimated (i.e. while phase information of the propagated hologram is maintained- ¶0100) based on performing an iterative phase retrieval procedure (i.e. Referring now to FIG. 4, an iterative phase retrieval algorithm 200 will be explained. An iteration cycle is illustrated in FIG. 4. The iteration cycle may start with one of the interference patterns, hereinafter called a hologram- ¶0096) by using (i.e. In step 210, an amplitude of the propagated hologram is replaced with the amplitude of the acquired second hologram- ¶0100).
Regarding claim 11, Yurt and Elhinney teach all the limitations of claim 1 and Yurt further teaches:
wherein the imaging unit is further comprising at least one imager (i.e. image sensor 110- fig. 2) and wherein each light source is arranged at a predefined position from the at least one imager (The light sources 102, 104, 106 may be separately manufactured and mounted in assigned positions in the housing 114- ¶0084, fig. 2).
Regarding claim 12, Yurt and Elhinney teach all the limitations of claim 11 and Yurt further teaches:
wherein the at least one imager is based on a complementary metal oxide semiconductor (CMOS) image sensor (i.e. the image sensor 110 could include an array of charge-coupled device (CCD) pixels or an array of complementary metal-oxide-semiconductor (CMOS) pixels- ¶0066).
Regarding claim 13, Yurt and Elhinney teach all the limitations of claim 1 and Yurt further teaches:
wherein: at least one of the first wavelength or the second wavelength are within a range of 300 nm to 900 nm (i.e. three different sources illuminating the object with laser wavelengths of 635 nm at an azimuthal angle of −3.5°, 650 nm at an azimuthal angle of 0° and 680 nm at an azimuthal angle of +3.5°, respectively- ¶0106).
Regarding claim 14, method claim 14 corresponds to apparatus claim 1, and therefore is also rejected for the same reasons of obviousness as listed above. 
Regarding claim 15, computer-readable medium storing instructions claim 15 corresponds to apparatus claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.


Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488